ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that HOWARD J. HOFFMANN of WEST NEW YORK, who was admitted to the bar of this State in 1976, and who was suspended from practice for a period of three months *5effective February 8, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1 (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), and RPC 1.16(d) (failure to protect client interests on termination of representation), and good cause appearing;
It is ORDERED that HOWARD J. HOFFMANN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.